PER CURIAM.
[1] As the controversy involves facts as well as legal questions, petitioner is confined to a remedy by appeal under section 24a of the Bankruptcy Act (Comp. St. § 9608), and as a consequence the motion of the respondent to dismiss the petition for revision is well taken and must be sustained. In re Loving, 224 U. S. 183, 32 Sup. Ct. 446, 56 L. Ed. 725; In re Craig Lumber Co. (C. C. A.) 266 Fed. 692.
[2, 3] We have carefully considered the whole case upon the issues of fact and law, and have regarded it as properly before us by appeal, and as the opinions of the District Court and the referee, and the findings made by the referee, fully cover the substantial issues of the controversy, we do not think it necessary to restate the evidence or to enter upon further discussions of the legal principles applicable thereto. We are satisfied that the case was rightly decided and that the court properly entertained jurisdiction. Babbitt v. Dutcher, 216 U. S. 113, 30 Sup. Ct. 372, 54 L. Ed. 402, 17 Ann. Cas. 969; Clere v. Union Trust Co., 224 Fed. 366, 140 C. C. A. 49; Hunter v. Baker Moor Vehicle Co. (D. C.) 225 Fed. 1015; Linn & Lane Timber Co. v. United States, 196 Fed. 593, 116 C. C. A. 267.
Respondents’ motion to dismiss the appeal is denied. The decree is affirmed.